Citation Nr: 0840983	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for a dental disorder at 
tooth number 9 for VA outpatient treatment purposes.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1986 
to August 1990 and from June 1991 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  Jurisdiction of the veteran's claim has been 
transferred to the RO in Chicago, Illinois.

Initially, the Board observes that the veteran was denied 
service connection for a dental disorder at tooth number 9 
for VA outpatient treatment purposes by a December 1993 
rating decision.  However, the Board notes that, since the 
December 1993 denial, the veteran has submitted pertinent 
service treatment records that were not of record at the time 
of the December 1993 denial.  As such, the Board will review 
the veteran's claim notwithstanding the requirement to submit 
new and material evidence.  See 38 C.F.R. § 3.156(c) (2008).

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no allegation or competent evidence of a current 
dental disability at tooth number 9 as a residual of combat 
wounds or other in-service trauma. 

CONCLUSION OF LAW

The criteria for service connection for a dental disorder at 
tooth number 9 for VA outpatient  treatment purposes are not 
met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 
3.381, 17.161 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in March 2004.  
The RO's August 2003 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Iron 
Mountain VA Medical Center (VAMC) have also been obtained.  
The appellant has not identified any additional records that 
should be obtained prior to a Board decision.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381 
(2008).  Under 38 C.F.R. § 3.381, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are to be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  When service connection is warranted, it will be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  

A veteran with a service-connected noncompensable dental 
condition is classified as Class II, and is entitled to one-
time treatment for the condition, if application is made 
within 180 days after service discharge.  See 38 C.F.R. §§ 
3.381(b), 17.161(b); see also 73 Fed. Reg. 58,875 (Oct. 8, 
2008) (extending the application period for one-time dental 
treatment from 90 to 180 days after separation from service).  
The Board observes that the veteran separated from active 
service on December 2, 1991.  He did not file an application 
for dental benefits until April 1, 1993, greater than 180 
days after separation from service.  Thus, one-time dental 
treatment under 38 C.F.R. § 3.381(b) is not warranted.

The exceptions to one-time treatment include treatment for a 
service-connected compensable dental disability (Class I,  38 
C.F.R. § 17.161(a), as discussed above, and in-service dental 
trauma (Class II(a), 38 C.F.R. § 17.161(c)).  The Board 
observes that the veteran does not contend, nor does the 
record indicate, that he experienced any dental trauma in-
service.  Rather, the record indicates the veteran suffered 
fractured teeth in May 1982 in a bicycle accident.  
Therefore, the Board finds that the veteran does not have a 
service-connected, non-compensable dental condition or 
disability as resulting from combat wounds or in-service 
trauma (Class II(a)) to warrant VA outpatient treatment.  38 
C.F.R. § 17.161(c). 

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  However, the 
evidence does not demonstrate that the veteran can avail 
himself of any of the following categories by which VA dental 
treatment can be  provided.  Class II(b) and Class II(c) 
require that the claimant be a prisoner of war, a status not 
accruing to the veteran.  See 38 C.F.R. § 17.161(d), (e).  
Class IIR (Retroactive) eligibility requires that a prior 
application for VA dental treatment have been made and 
treatment provided but were denied replacement of missing 
teeth.  See 38 C.F.R. § 17.161(f).  Further, there is no 
evidence demonstrating that the veteran has a dental 
condition that impairs or aggravates a service-connected 
disability (Class III).  See 38 C.F.R. § 17.161(g).  The 
veteran's service connected disabilities are not rated as 100 
percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is he a Chapter 31 
vocational rehabilitation trainee (Class V).  See 38 C.F.R. § 
17.161(h), (i).  He is also not receiving, nor is he 
scheduled to receive, VA care and treatment under 38 U.S.C.A. 
Chapter 17 (Class VI).  See 38 C.F.R. § 17.161(j).

Therefore, the criteria for service connection for a dental 
disorder for tooth number 9, for the purposes of entitlement 
to VA outpatient dental treatment, have not been met.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for a dental disorder at tooth number 9 
for VA outpatient treatment purposes is denied.



REMAND

In addition, the veteran was previously denied service 
connection for migraine headaches in a June 1999 rating 
decision.  This decision indicates that the veteran's claim 
was denied due to the lack of an etiological relationship 
between the veteran's current migraine disorder and his 
active service.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See also 38 C.F.R. § 3.156 (2008).

The Board observes that, following the veteran's claim to 
reopen, he was not provided sufficient VCAA notice.  
Specifically, the August 2003 VCAA notice did not inform the 
veteran of the basis for the prior RO denial nor did it 
inform the veteran of what constitutes new and material 
evidence.  Although the RO appears to have reopened the 
veteran's previously disallowed claim, the Board is not bound 
by such decision.  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). That 
being said, the Board concludes that a remand is necessary to 
provide appropriate VCAA notice regarding the veteran's 
request to reopen his claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with notice 
regarding what constitutes new and 
material evidence with regard to his 
claim of service connection for 
migraine headaches.  Specifically, the 
veteran should be informed of the basis 
for the previous denial of benefits, as 
well as what evidence and information 
is necessary to reopen his claim of 
service connection for a low back 
disorder.  See 38 C.F.R. § 3.156; Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   





	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


